DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: the limitation “a rendering component…” does not end with a semicolon (“;”).  

Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1,3-6,8-14,16-17 and 19-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method, comprising: 
applying, by a system operatively coupled to a processor, a risk model on application specific retrospective data from at least one source, wherein the risk model comprises an attention-based graph neural network (A-GNN); 
based on the applying, generating, by the system, an application specific risk score; 
facilitating providing, by the system, the application specific risk score to one or more entities;
applying, by the system, an outlier detection model to the medical history data to determine whether the medical history data is within a scope of training data used to train the readmission risk forecasting model; 
generating, by the system, a warning notification based on a determination that the medical history data is outside the scope of the training data; and 
wherein the risk model comprises a readmission risk forecasting model and the retrospective data comprises medical history data for a patient, wherein the application specific risk score comprises a readmission risk score for the patient that reflects a probability of readmission of the patient following discharge from an inpatient healthcare facility, and wherein the one or more entities comprise the patient or a clinician involved in the patients care.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts” because the step of generating a score is directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity” because it is directed towards steps that a user would perform when evaluating a patient, such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic processor recited with a high level of generality, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the processor system, generating a risk score may be performed by a person either mentally, or with pen and paper.
Similarly, facilitating providing the risk score may also be practically performed in the mind, either mentally or with pen and paper, and specifically because facilitating does not require any particular step to be performed.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 3-4, 10-12 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
 Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
applying, by a system operatively coupled to a processor, a risk model on application specific retrospective data from at least one source, wherein the risk model comprises an attention-based graph neural network (A-GNN);
applying, by the system, an outlier detection model to the medical history data.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the processor, the Specification as originally filed on 16 June 2019 in parent application 62863673 discloses using a processor of a general purpose computer (page 19 paragraph 0083).
Regarding the A-GNN, this is insignificant extra-solution activity to the abstract idea because this broadly recited model is merely applied to perform data gathering.
Regarding the application of a model, this limitation invokes a generic computer to implement the abstract concept.
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 5 reciting a graph, claim 6 reciting a graphical user interface, claim 8 further reciting A-GNN, claims 9, 13 reciting a machine learning model, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: applying, by a system operatively coupled to a processor, applying a risk model on application specific retrospective data from at least one source, wherein the risk model comprises an attention-based graph neural network (A-GNN); applying, by the system, an outlier detection model to the medical history data; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the A-GNN, Choi (GRAM: Graph-based Attention Model for Healthcare Representation Learning, previously mailed on 07 March 2022) teaches that attention mechanism is a general framework for neural network learning, and has been used in many areas, including health care (page 794 column 1 Section 4).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.
Regarding the graph of claim 5, A-GNN of claim 8, and machine learning model of claims 9, 13, Choi teaches that the attention model has been used in many areas, and is considered to be well-understood, routine, and conventional in the art (page 794, column 1, Section).
Regarding the GUI of claim 6, this is a generic function of a computer process. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 14 recites:
A system, comprising: 
a memory that stores computer executable components; and 
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a readmission risk forecasting component that applies a risk forecasting model to medical history data for a patient and generates a readmission risk score for the patient that reflects a probability of readmission of the patient following discharge from an inpatient healthcare facility, wherein the readmission risk forecasting model comprises an attention- based graph neural network (A-GNN); 
a rendering component that facilitates providing the readmission risk score to at least one of the patient or a clinician involved in care of the patient
a model scoping component that applies an outlier detection model to the medical history data to determine whether the medical history data is within a scope of training data used to train the readmission risk forecasting model; and 
a notification component that generates a warning notification based on a determination that the medical history data is outside the scope of the training data; and 
wherein based on application of the risk forecasting model to medical history data for a patient, the readmission risk forecasting component further identifies one or more factors included in the medical history data for the patient that contribute to the readmission score, and generates importance scores for the one or more factors representing their degree of contribution to the readmission risk score.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts” because the step of generating a score is directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity” because it is directed towards steps that a user would perform when evaluating a patient, such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic processor recited with a high level of generality, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the processor system, generating a risk score may be performed by a person either mentally, or with pen and paper.
Similarly, facilitating providing the risk score may also be practically performed in the mind, either mentally or with pen and paper, and specifically because facilitating does not require any particular step to be performed.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 16-17, 19-22 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a memory that stores computer executable components; and 
a processor that executes the computer executable components stored in the memory
wherein the readmission risk forecasting model comprises an attention- based graph neural network (A-GNN);
a model scoping component that applies an outlier detection model to the medical history data;
a notification component.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the processor, the Specification as originally filed on 16 June 2019 in parent application 62863673 discloses using a processor of a general purpose computer (page 19 paragraph 0083).
Regarding the A-GNN, this is insignificant extra-solution activity to the abstract idea because this broadly recited model is merely applied to perform data gathering.
Regarding the application of a model and other generic software components, this limitation invokes a generic computer to implement the abstract concept.
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 23 reciting a machine learning model, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the readmission risk forecasting model comprises an attention- based graph neural network (A-GNN); a model scoping component that applies an outlier detection model to the medical history data; a notification component; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the A-GNN, Choi teaches that attention mechanism is a general framework for neural network learning, and has been used in many areas, including health care (page 794 column 1 Section 4).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.
Regarding the machine learning model of claims 23, Choi teaches that the attention model has been used in many areas, and is considered to be well-understood, routine, and conventional in the art (page 794, column 1, Section).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 8-14, 16-17, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan (20160188814) in view of Choi and Miikkulainen (20060112050).

Claim 1: Raghavan teaches:
A method (page 1 paragraph 0009 illustrating a method), comprising: 
applying, by a system operatively coupled to a processor (page 2 paragraph 0028 illustrating a processor), a risk model on application specific retrospective data from at least one source (page 2 paragraph 0031 illustrating modeling patient risk factors using discharge data [considered to be at least one “source”]),
based on the applying, generating, by the system, an application specific risk score (page 1 paragraph 0009 illustrating a predictive model of readmission risk); 
facilitating providing, by the system, the application specific risk score to one or more entities (Figure 6-7 illustrating presenting the risk to a user [considered to be a form of “facilitating” for an “entity”]);
wherein the risk model comprises a readmission risk forecasting model (page 1 paragraph 0009 illustrating a predictive model of readmission risk) and the retrospective data comprises medical history data for a patient  (page 2 paragraph 0031 illustrating using patient data), wherein the application specific risk score comprises a readmission risk score for the patient that reflects a probability of readmission of the patient following discharge from an inpatient  healthcare facility (page 1 paragraph 0009 illustrating a predictive model of readmission risk), and wherein the one or more entities comprise the patient or a clinician involved in the patients care (Figure 6-7 illustrating viewing by a care provider).
Raghavan does not teach:
wherein the risk model comprises an attention-based graph neural network (A-GNN).
Choi teaches:
wherein the risk model comprises an attention-based graph neural network (A-GNN) (page 788 Figure illustrating GRAM, page 787 column 2 last paragraph illustrating deep learning models via neural attention with graphs).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the machine learning model of Choi within the patient record prediction system of Raghavan with the motivation of better guiding the learning process for more accurate predictive modeling (Choi; page 787 column 2 last paragraph).
Raghavan in view of Choi do not teach:
applying, by the system, an outlier detection model to the medical history data to determine whether the medical history data is within a scope of training data used to train the readmission risk forecasting model; 
generating, by the system, a warning notification based on a determination that the medical history data is outside the scope of the training data.
Miikkulainen teaches:
applying, by the system, an outlier detection model to the medical history data to determine whether the medical history data is within a scope of training data used to train the readmission risk forecasting model (page 11 paragraph 0090 illustrating determining outlier data compared with normally encountered data); and 
generating, by the system, a warning notification based on a determination that the medical history data is outside the scope of the training data (page 11 paragraph 0090 illustrating generating a warning).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the outlier detection of Miikkulainen within the patient record prediction system of Raghavan in view of Choi with the motivation of alerting the user of highly unusual situations that warrant special attention for improved patient treatments (Miikkulainen; page 11 paragraph 0090).

Claim 3: Raghavan in view of Choi and Miikkulainen teach:
The method of claim 1 (as discussed above and incorporated herein).
Raghavan further teaches:
further comprising, based on the applying: 
identifying, by the system, one or more factors included in the medical history data for the patient that contribute to the readmission score (page 3 paragraph 0041 illustrating using the patient’s data); and 
generating, by the system, importance scores for the one or more factors representing their degree of contribution to the readmission risk score (page 3 paragraph 0041 illustrating weighting parameters).
 
Claim 4: Raghavan in view of Choi and Miikkulainen teach:
The method of claim 3 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the one or more factors comprise a plurality of factors (page 3-4 paragraph 0042 illustrating a plurality of factors) and wherein the method further comprises, based on the applying: 
identifying, by the system, relationships between the factors that contribute to the readmission score (page 3-4 paragraph 0042 illustrating risk factors, including comorbidity [considered to be a form of “relationship”]).

Claim 5: Raghavan in view of Choi and Miikkulainen teach:
The method of claim 4 (as discussed above and incorporated herein).
Raghavan does not teach:
further comprising, based on the applying: 
generating, by the system, an interactive feature graph comprising nodes respectively corresponding to the factors and connections between the nodes representing the relationships.
Choi teaches:
generating, by the system, an interactive feature graph comprising nodes respectively corresponding to the factors and connections between the nodes representing the relationships (page 788 Figure 1 illustrating a graph with connection between nodes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the graph of Choi within the patient record prediction system of Raghavan in view of Choi and Miikkulainen with the motivation of better guiding the learning process for more accurate predictive modeling (Choi; page 787 column 2 last paragraph).

Claim 6: Raghavan in view of Choi and Miikkulainen teach:
The method of claim 5 (as discussed above and incorporated herein).
Raghavan further teaches:
further comprising: 
facilitating rending, by the system, the interactive feature in a network accessible graphical user interface (Figure 6-7, Figure 1 illustrating a network).

Claim 8: Raghavan in view of Choi and Miikkulainen teach:
The method of claim 1 (as discussed above and incorporated herein).
Raghavan does not teach:
wherein the outlier detection model comprises another attention-based graph neural network (A-GNN).
Choi teaches:
wherein the outlier detection model comprises another attention-based graph neural network (A-GNN) (page 788 Figure illustrating GRAM, page 787 column 2 last paragraph illustrating deep learning models via neural attention with graphs).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the machine learning of Choi within the patient record prediction system of Raghavan in view of Choi and Miikkulainen with the motivation of better guiding the learning process for more accurate predictive modeling (Choi; page 787 column 2 last paragraph).

Claim 9: Raghavan in view of Choi and Miikkulainen teach:
The method of claim 1 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the readmission risk forecasting model comprises a machine learning model trained on historical medical history data for patients previously readmitted to one or more inpatient healthcare facilities following discharge (page 3 paragraph 0038 illustrating excluding planned readmissions from the training data).

Claim 10: Raghavan in view of Choi and Miikkulainen teach:
The method of claim 3 (as discussed above and incorporated herein).
Raghavan further teaches:
further comprising: 
recommending, by the system, an action plan for reducing the probability of readmission based on a determination that the readmission risk score reflects a high probability of readmission (page 2 paragraph 0029 illustrating a care plan for the patient to reduce readmission).

Claim 11: Raghavan in view of Choi and Miikkulainen teach:
The method of claim 10 (as discussed above and incorporated herein).
Raghavan further teaches:
further comprising: 
generating, by the system, a readmission risk profile for the patient comprising the readmission risk score, the one or more factors, and the importance scores (Figure 6-7 illustrating scoring the patient’s risk for readmission); 
identifying, by the system in one or more databases, historical action plan data identifying action plans that resulted in positive outcomes that were performed for other patients having readmission risk profiles with a defined degree of similarity to the readmission risk profile for the patient (page 1 paragraph 0015 illustrating determining hospital performance [considered to be a form of “historical action plan”]); and 
determining, by the system, the action plan based on the historical action plan data (page 1 paragraph 0015 illustrating recommending actions based on hospital performance).

Claim 12: Raghavan in view of Choi and Miikkulainen teach:
The method of claim 11 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the identifying the historical action plan data is further based on the other patients having similar medical health histories to the patient (page 3 paragraph 0036 illustrating identifying hospital with similar characteristics and patient mix [considered to be a form of “patients having similar medical health histories”]).

Claim 13: Raghavan in view of Choi and Miikkulainen teach:
The method of claim 11 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the determining the action plan further comprises employing one or more machine learning models (page 3 paragraph 0036 illustrating using data of similar hospitals, paragraph 0037 illustrating using the machine learning model).

Claim 14: Raghavan teaches:
A system (Abstract illustrating a system), comprising: 
a memory that stores computer executable components (Figure 1 illustrating computer memory); and 
a processor that executes the computer executable components stored in the memory (page 2 paragraph 0028 illustrating a processor), wherein the computer executable components comprise: 
a readmission risk forecasting component that applies a risk forecasting model to medical history data for a patient and generates a readmission risk score for the patient that reflects a probability of readmission of the patient following discharge from an inpatient healthcare facility (page 2 paragraph 0031 illustrating modeling patient risk factors using discharge data [considered to be at least one “source”]); and 
a rendering component that facilitates providing the readmission risk score to at least one of the patient or a clinician involved in care of the patient (Figure 6-7 illustrating presenting the risk to a user [considered to be a form of “rendering”])
wherein based on application of the risk forecasting model (page 1 paragraph 0009 illustrating a predictive model of readmission risk) to medical history data for a patient (page 2 paragraph 0031 illustrating using patient data), the readmission risk forecasting component further identifies one or more factors included in the medical history data for the patient that contribute to the readmission score (page 1 paragraph 0009 illustrating a predictive model of readmission risk), and generates importance scores for the one or more factors representing their degree of contribution to the readmission risk score  (page 3 paragraph 0041 illustrating weighting parameters).
Raghavan does not teach:
wherein the readmission risk forecasting model comprises an attention- based graph neural network (A-GNN).
Choi teaches:
wherein the readmission risk forecasting model comprises an attention- based graph neural network (A-GNN) (page 788 Figure illustrating GRAM, page 787 column 2 last paragraph illustrating deep learning models via neural attention with graphs).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the machine learning of Choi within the patient record prediction system of Raghavan with the motivation of better guiding the learning process for more accurate predictive modeling (Choi; page 787 column 2 last paragraph).
Raghavan in view of Choi do not teach:
a model scoping component that applies an outlier detection model to the medical history data to determine whether the medical history data is within a scope of training data used to train the readmission risk forecasting model; and 
a notification component that generates a warning notification based on a determination that the medical history data is outside the scope of the training data 
Miikkulainen teaches:
a model scoping component that applies an outlier detection model to the medical history data to determine whether the medical history data is within a scope of training data used to train the readmission risk forecasting model (page 11 paragraph 0090 illustrating determining outlier data compared with normally encountered data); and 
a notification component that generates a warning notification based on a determination that the medical history data is outside the scope of the training data (page 11 paragraph 0090 illustrating generating a warning).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the outlier detection of Miikkulainen within the patient record prediction system of Raghavan in view of Choi with the motivation of alerting the user of highly unusual situations that warrant special attention for improved patient treatments (Miikkulainen; page 11 paragraph 0090).

Claim 16: Raghavan in view of Choi and Miikkulainen teach:
The system of claim 14 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the one or more factors comprise a plurality of factors (page 3-4 paragraph 0042 illustrating a plurality of factors) and wherein based on application of the risk forecasting model to medical history data for a patient, the readmission risk forecasting component further identifies relationships between the factors that contribute to the readmission score (page 3-4 paragraph 0042 illustrating risk factors, including comorbidity [considered to be a form of “relationship”]).

Claim 17: Raghavan in view of Choi and Miikkulainen teach:
The system of claim 16 (as discussed above and incorporated herein).
Raghavan does not teach:
wherein the computer executable components further comprise: 
a mapping component that generates an interactive feature graph comprising nodes respectively corresponding to the factors and connections between the nodes representing the relationships, and wherein the rendering component further facilitates rendering the interactive feature in a network accessible graphical user interface.
Choi teaches:
a mapping component that generates an interactive feature graph comprising nodes respectively corresponding to the factors and connections between the nodes representing the relationships, and wherein the rendering component further facilitates rendering the interactive feature in a network accessible graphical user interface (page 788 Figure 1 illustrating a graph with connection between nodes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Choi within the embodiment of Raghavan in view of Choi with the motivation of better guiding the learning process for more accurate predictive modeling (Choi; page 787 column 2 last paragraph).

Claim 19: Raghavan in view of Choi and Miikkulainen teach:
The system of claim 14 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the readmission risk forecasting model comprises a machine learning model trained on historical medical history data for patients previously readmitted to one or more inpatient healthcare facilities following discharge (page 3 paragraph 0038 illustrating excluding planned readmissions from the training data).

Claim 20: Raghavan in view of Choi and Miikkulainen teach:
The system of claim 16 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the computer executable components further comprise: 
a recommendation component that recommends an action plan for reducing the probability of readmission based on a determination that the readmission risk score reflects a high probability of readmission (page 2 paragraph 0029 illustrating a care plan for the patient to reduce readmission).

Claim 21: Raghavan in view of Choi and Miikkulainen teach:
The system of claim 20 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the risk forecasting component further generates a readmission risk profile for the patient comprising the readmission risk score, the one or more factors, and the importance scores (Figure 6-7 illustrating scoring the patient’s risk for readmission), and wherein the computer executable components further comprise: 
a similar case identification component that identifies, in one or more databases, historical action plan data identifying action plans that resulted in positive outcomes that were performed for other patients having readmission risk profiles with a defined degree of similarity to the readmission risk profile for the patient (page 1 paragraph 0015 illustrating determining hospital performance [considered to be a form of “historical action plan”]); and 
an action plan generation component that determines the action plan based on the historical action plan data (page 1 paragraph 0015 illustrating recommending actions based on hospital performance).

Claim 22: Raghavan in view of Choi and Miikkulainen teach:
The system of claim 21 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the similar case identification component further identifies the historical action plan data based on the other patients having similar medical health histories to the patient (page 3 paragraph 0036 illustrating identifying hospital with similar characteristics and patient mix [considered to be a form of “patients having similar medical health histories”]).

Claim 23: Raghavan in view of Choi and Miikkulainen teach:
The system of claim 21 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the action plan generation component further determines the action plan using one or more machine learning models (page 3 paragraph 0036 illustrating using data of similar hospitals, paragraph 0037 illustrating using the machine learning model).

Response to Arguments
In the Remarks filed on 11 April 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 10-11 Applicant argues that the amended portions provide tangibly handling of medical issues and outputting scores to physicians that can impact patient care.
The argued features are directed towards the abstract concept because they are directed towards steps that were previously performed by human (e.g. certain method of organizing human activity), and mental processes (e.g. mentally calculating a score optionally with pen or paper).
As recited, the data processing steps are sufficiently simple and generalized such that one of ordinary skill in the art would recognize that they may be performed in the human mind either mentally or with pen and paper.
Applicant further argues that the artificial neural network provides non-abstractness.
While Examiner agrees that the artificial neural network is properly considered as non-abstract, the neural network has been considered to be part of the additional elements.
As recited, the neural network is simply appending a generic computer used to perform the abstract concept. Indeed, the neural network is invoked with a high level of generality to implement the abstract concept in a post hoc manner, e.g. a draftsman’s art.
In  making this argument, Applicant does not explain why the claimed limitation would provide the technical improvement, including reference to the Specification as originally filed or any other evidence. MPEP 2106.05(a)

On page 14 Applicant argues that the applied do not suggest the claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Miikkulainen teaches determining outlier data that cannot be processed, as referred to by Applicant.
Applicant specifically disputes that Miikkulainen does not teach “determine whether the medical history data is within a scope of training data”.
This limitation recites determining whether the training data used to train a model is sufficient to process new data. Miikkulainen teaches that when the trained system encounters data that would fall outside of the predicted range or otherwise invalidate the model’s assumption that was trained using training data, this system warns the user that the newly encountered data is out of bounds, i.e. an “outlier”, given how the system was trained using training data (page 11 paragraph 0090).
While Miikkulainen does not specifically teaches readmission risk, the feature of detecting outlier data that cannot be normally handled by the training data set of a machine learning system is known in the art.

In response to applicant's argument that Miikkulainen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Miikkulainen, Raghavan, and Choi are all in the same field of machine learning as applied to medical data.
Examiner submits that this field is vast, and relates to many types of machine learning, all of which are equally applicable to process patient data to decide various metrics and make certain predictions.

In view of the totality of the evidence, Applicant’s argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brindise (Machine learning-based pre-discharge prediction of hospital readmission) teaches determining readmission studies where the plurality of prediction models could not predict the studies because they could not be predicted based on how the models were trained (page 1 column 2 Related Work last paragraph).
Klap (20110046498) teaches eliminating outlier data in a respiratory monitoring system using machine learning to prevent admitting the patient from the hospital into the ICU (page 6 paragraph 0168).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626